EXHIBIT Supplemental Information For the three months ended March 31, 2008 and 2007 GLIMCHER REALTY TRUST Supplemental Information For the Three Months Ended March 31, 2008 and 2007 TABLE OF CONTENTS Income Statement Data: Quarterly Income Statements Page 1 Components of Minimum Rents and Other Revenue Page 2 Summary Financial Statement Information for Unconsolidated Entities Page 3 Calculation of Funds from Operations and FFO Payout Ratio Page 4 Joint Venture Calculation of FFO and Disclosure of Pro Rata Share of JV Non-Cash Amounts Page 5 EBITDA, Operating Ratios and Earnings per Share Page 6 Balance Sheet Data: Comparative Balance Sheets Page 7 Market Capitalization and Debt Coverage Ratios Page 8 Consolidated Debt Schedule Page 9 Consolidated Debt Maturities Schedule Page 10 Joint Venture Debt and Debt Maturity Schedule Page 11 Operational Data: Occupancy Statistics Page 12 Leasing Results and Re-leasing Spreads Page 13 Core Same Mall Portfolio Statistics by Asset Category Held-for-Investment Page.14 Mall Assets Including Assets Held-for-Sale and Newly Acquired Malls - Statistics Page 15 Summary of Significant Tenants Page 16 Top 10 Regional Mall Tenants Page 17 Lease Expiration Schedule Page 18 Development Activity: Capital Expenditures Page 19 Development and Redevelopment Activity Page 20 QUARTERLY INCOME STATEMENTS (in thousands) Three Months Ended March 31, 2008 2007 As Discontinued Pre As Discontinued Pre Reported Operations FAS 144 Reported Operations FAS 144 Revenues: Minimum rents (see components on page 2) $ 48,018 $ 2,362 $ 50,380 $ 45,461 $ 8,151 $ 53,612 Percentage rents 1,231 60 1,291 1,433 183 1,616 Tenant reimbursements 23,294 1,028 24,322 21,874 3,892 25,766 Out parcel sales 1,060 - 1,060 - - - Other (see components on page 2) 4,516 103 4,619 3,931 629 4,560 Total Revenues 78,119 3,553 81,672 72,699 12,855 85,554 Expenses: Property operating expenses (16,652 ) (1,579 ) (18,231 ) (15,811 ) (4,245 ) (20,056 ) Real estate taxes (9,005 ) 18 (8,987 ) (8,040 ) (1,663 ) (9,703 ) (25,657 ) (1,561 ) (27,218 ) (23,851 ) (5,908 ) (29,759 ) Provision for credit losses (1,103 ) (1,217 ) (2,320 ) (842 ) (534 ) (1,376 ) Other operating expenses (2,071 ) (172 ) (2,243 ) (1,547 ) (302 ) (1,849 ) Cost related to sales of out parcels (319 ) - (319 ) - (6 ) (6 ) Real estate depreciation and amortization (19,088 ) - (19,088 ) (16,472 ) (787 ) (17,259 ) Non-real estate depreciation and amortization (466 ) - (466 ) (388 ) (7 ) (395 ) General and administrative (4,154 ) (9 ) (4,163 ) (4,591 ) (27 ) (4,618 ) Total Expenses (52,858 ) (2,959 ) (55,817 ) (47,691 ) (7,571 ) (55,262 ) Operating Income 25,261 594 25,855 25,008 5,284 30,292 Interest income 192 18 210 128 54 182 Interest expense (20,401 ) (1,300 ) (21,701 ) (21,860 ) (2,279 ) (24,139 ) Loan fee amortization (452 ) (17 ) (469 ) (472 ) (68 ) (540 ) Equity in income of unconsolidated entities 203 - 203 117 - 117 Income before minority interest and discontinued operations 4,803 (705 ) 4,098 2,921 2,991 5,912 Minority interest in operating partnership - - - (83 ) - (83 ) Income from continuing operations 4,803 (705 ) 4,098 2,838 2,991 5,829 Discontinued Operations: Loss on the sale of real estate assets - - - (362 ) - (362 ) (Loss) income from operations (705 ) 705 - 2,991 (2,991 ) - Net income 4,098 - 4,098 5,467 - 5,467 Preferred stock dividends (4,359 ) - (4,359 ) (4,359 ) - (4,359 ) Net (loss) income to common shareholders $ (261 ) $ - $ (261 ) $ 1,108 $ - $ 1,108 Note: Pre FAS 144 column includes both continuing and discontinued operations. Page 1 Components of Minimum Rents and Other Revenue (in thousands) Three Months Ended March 31, 2008 2007 As Discontinued Pre As Discontinued Pre Reported Operations FAS 144 Reported Operations FAS 144 Components of Minimum Rents: Base rent $ 48,329 $ 2,274 $ 50,603 $ 45,552 $ 8,139 $ 53,691 Termination income 12 - 12 273 119 392 Straight-line rents (323 ) 88 (235 ) (364 ) (107 ) (471 ) Total Minimum Rents $ 48,018 $ 2,362 $ 50,380 $ 45,461 $ 8,151 $ 53,612 Components of Other Revenue: Fee income $ 973 $ - $ 973 $ 491 $ - $ 491 Specialty leasing and sponsorship income 2,300 90 2,390 2,200 556 2,756 Other 1,243 13 1,256 1,240 73 1,313 Total Other Revenue $ 4,516 $ 103 $ 4,619 $ 3,931 $ 629 $ 4,560 Note: Pre FAS 144 column includes both continuing and discontinued operations. Page 2 SUMMARY FINANCIAL STATEMENT INFORMATION FOR UNCONSOLIDATED ENTITIES (in thousands) For the Three Months Ended March 31, 2008 For the Three Months Ended March 31, 2007 Company's Pro-Rata Company's Pro-Rata Share of Joint Venture Share of Joint Venture Total Operations Total Operations Statements of Operations Total revenues $ 8,353 $ 4,344 $ 8,137 $ 4,231 Operating expenses (4,133 ) (2,149 ) (3,928 ) (2,042 ) Net operating income 4,220 2,195 4,209 2,189 Depreciation and amortization (2,089 ) (1,086 ) (2,291 ) (1,191 ) Other expenses, net (3 ) (2 ) (3 ) (2 ) Interest expense, net (1,731 ) (900 ) (1,683 ) (875 ) Net income 397 207 232 121 Preferred dividend (8 ) (4 ) (8 ) (4 ) Net income available to partnership $ 389 $ 203 $ 224 $ 117 GPLP's share of income from investment in joint ventures $ 203 $ 117 Page 3 CALCULATION OF FUNDS FROM OPERATIONS and FFO PAYOUT RATIO (in thousands, except per share data) 2008 2007 3 mos 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Funds from Operations: Net (loss) income available to common shareholders $ (261 ) $ 1,108 $ (5,277 ) $ 46,392 $ (21,303 ) $ 20,920 Real estate depreciation and amortization 19,088 17,259 19,571 17,842 20,386 75,058 Equity in (income) loss of unconsolidated entities (203 ) (117 ) (1,276 ) (164 ) 424 (1,133 ) Pro-rata share of joint venture funds from operations 1,272 1,301 2,388 1,281 1,294 6,264 Minority interest in operating partnership - 83 (431 ) 3,665 (1,682 ) 1,635 Loss (gain) on sales of properties - 362 1,073 (48,784 ) - (47,349 ) FFO $ 19,896 $ 19,996 $ 16,048 $ 20,232 $ (881 ) $ 55,395 Adjusted Funds from Operations: FFO $ 19,896 $ 19,996 $ 16,048 $ 20,232 $ (881 ) $ 55,395 Add back: impairment adjustments and defeasance costs - - 2,452 (300 ) 28,028 30,180 Adjusted Funds from Operations: $ 19,896 $ 19,996 $ 18,500 $ 19,932 $ 27,147 $ 85,575 Weighted average common shares outstanding - diluted (including common stock equivalents) 40,701 40,326 40,548 40,741 40,701 40,542 FFO per diluted share $ 0.49 $ 0.50 $ 0.40 $ 0.50 $ (0.02 ) $ 1.37 Add back impairment losses/ (gains) and defeasance costs - - 0.06 (0.01 ) 0.69 0.74 Adjusted FFO per diluted share $ 0.49 $ 0.50 $ 0.46 $ 0.49 $ 0.67 $ 2.11 2008 2007 3 mos 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 FFO Payout Ratio: Dividend paid per common share/unit $ 0.3200 $ 0.4808 $ 0.4808 $ 0.4808 $ 0.4808 $ 1.9232 FFO payout ratio after add back of impairment losses and defeasance costs 65.5 % 97.0 % 105.4 % 98.3 % 72.1 % 91.1 % 2008 2007 3 mos 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Supplemental disclosure of amounts included in FFO for wholly owned properties Deferred leasing costs $ 1,217 $ 1,297 $ 1,593 $ 1,475 $ 1,612 $ 5,977 Straight-line adjustment as (decrease) increase to minimum rents $ (235 ) $ (471 ) $ (430 ) $ (240 ) $ (581 ) $ (1,722 ) Fair value of debt amortized as reduction to interest expense $ 42 $ 107 $ 107 $ 107 $ 42 $ 363 Intangible and inducement amortization as a net increase (decrease) to base rents $ 242 $ 5 $ (101 ) $ (75 ) $ 359 $ 188 Discontinued development write-off's $ 326 $ 14 $ 1,020 $ 42 $ 152 $ 1,228 Impairment adjustments $ - $ - $ 2,452 $ (102 ) $ 28,028 $ 30,378 Page 4 JOINT VENTURE CALCULATION OF FUNDS FROM OPERATIONS AND DISCLOSURE OF PRO RATA SHARE OF JOINT VENTURE NON-CASH AMOUNTS IN FFO (in thousands) 2008 2007 3 mos 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Joint Venture Funds from Operations: Net income (loss) available to partnership $ 389 $ 224 $ 2,452 $ 316 $ (814 ) $ 2,178 Real estate depreciation and amortization 2,056 2,277 2,138 2,148 3,301 9,864 FFO $ 2,445 $ 2,501 $ 4,590 $ 2,464 $ 2,487 $ 12,042 Pro-rata share of joint venture funds from operations $ 1,272 $ 1,301 $ 2,388 $ 1,281 $ 1,294 $ 6,264 2008 2007 3 mos 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Non-cash amounts included in FFO (pro-rata share of joint venture) Straight-line adjustment as increase (decrease) to minimum rents $ 48 $ 95 $ 84 $ 26 $ (46 ) $ 159 Fair value of debt amortized as increase to interest expense $ 25 $ 25 $ 26 $ 25 $ 26 $ 102 Intangible amortization as an increase to minimum rents $ 286 $ 405 $ 495 $ 366 $ 354 $ 1,619 Page 5 EBITDA, OPERATING RATIOS and EARNINGS PER SHARE (dollars and shares in thousands) 2008 2007 3 mos 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Calculation of EBITDA: Net income (loss) $ 4,098 $ 5,467 $ (918 ) $ 50,752 $ (16,944 ) $ 38,357 Interest expense and costs to defease debt (continuing and discontinued operations) 21,701 24,139 24,647 22,545 22,159 93,490 Loan fee amortization (continuing and discontinued operations) 469 540 521 492 471 2,024 Taxes (continuing and discontinued operations) 226 334 240 241 100 915 Depreciation and amortization (continuing and discontinued operations) 19,554 17,654 19,994 18,280 20,842 76,770 EBITDA 46,048 48,134 44,484 92,310 26,628 211,556 Minority interest in operating partnership - 83 (431 ) 3,665 (1,682 ) 1,635 Loss (gain) on sales of properties and properties held for sale and impairment charges - 362 3,525 (48,886 ) 28,028 (16,971 ) Adjusted EBITDA $ 46,048 $ 48,579 $ 47,578 $ 47,089 $ 52,974 $ 196,220 Operating Ratios Excluding Held-for-Sale Properties: General and administrative / total revenues 5.3 % 6.3 % 5.6 % 5.2 % 4.8 % 5.5 % Tenant reimbursements / (real estate taxes + property operating expenses) 90.8 % 91.7 % 87.3 % 93.7 % 95.8 % 92.2 % Operating Ratios Including Held-for-Sale Properties: Tenant reimbursements / (real estate taxes + property operating expenses) 89.4 % 86.6 % 82.2 % 88.5 % 91.2 % 87.0 % Earnings per Share: Weighted average common shares outstanding - basic 37,580 36,803 36,998 37,551 37,567 37,232 Weighted average common shares outstanding - diluted 40,701 39,799 40,548 40,741 40,701 40,228 Earnings per share - basic $ (0.01 ) $ 0.03 $ (0.14 ) $ 1.24 $ (0.57 ) $ 0.56 Earnings per share - diluted $ (0.01 ) $ 0.03 $ (0.14 ) $ 1.23 $ (0.56 ) $ 0.56 Page 6 CONSOLIDATED BALANCE SHEETS (dollars in thousands) 2008 2007 Mar. 31 Dec. 31 Assets: Land $ 241,108 $ 240,156 Building, improvements and equipment 1,710,134 1,703,491 Developments in progress 103,603 96,054 2,054,845 2,039,701 Less accumulated depreciation 517,070 500,710 Net property and equipment 1,537,775 1,538,991 Deferred leasing costs, net 18,718 19,225 Investment in and advances to unconsolidated real estate entities 91,233 83,116 Real estate assets held-for-sale 70,246 68,671 Net investment in real estate 1,717,972 1,710,003 Cash and cash equivalents 15,175 22,147 Non-real estate assets associated with discontinued operations 3,735 5,002 Restricted cash 12,725 14,217 Tenant accounts receivable, net 36,755 39,475 Deferred expenses, net 7,016 5,915 Prepaid and other assets 36,444 34,188 Total Assets $ 1,829,822 $ 1,830,947 Liabilities and Shareholders' Equity: Mortgage notes payable $ 1,166,493 $ 1,170,669 Mortgage notes payable associated with properties held-for-sale 72,680 81,541 Notes payable 338,000 300,000 Other liabilities associated with discontinued operations 1,812 2,763 Accounts payable and accrued expenses 58,552 62,969 Distributions payable 17,406 23,915 Total Liabilities 1,654,943 1,641,857 Minority interest in partnership - - Shareholders' Equity: Series F cumulative preferred stock 60,000 60,000 Series G cumulative preferred stock 150,000 150,000 Common shares of beneficial interest 378 377 Additional paid-in capital 563,311 563,460 Distributions in excess of accumulated earnings (597,728 ) (584,343 ) Other comprehensive loss (1,082 ) (404 ) Total Liabilities and Shareholders' Equity $ 1,829,822 $ 1,830,947 Page 7 MARKET CAPITALIZATION and DEBT COVERAGE RATIOS (dollars and shares in thousands, except per share price) 2008 2007 3 mos 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Share price (end of period) $ 11.96 $ 27.02 $ 25.00 $ 23.50 $ 14.29 $ 14.29 Market Capitalization Ratio: Common shares outstanding 37,784 37,104 37,113 37,674 37,687 37,687 Operating partnership units outstanding 2,988 2,996 2,996 2,996 2,988 2,988 Total common shares and units outstanding at end of period 40,772 40,100 40,109 40,670 40,675 40,675 Valuation - Common shares and operating partnership units outstanding $ 487,633 $ 1,083,502 $ 1,002,725 $ 955,745 $ 581,246 $ 581,246 Valuation - Preferred stock 210,000 210,000 210,000 210,000 210,000 210,000 Total debt (end of period) 1,577,173 1,594,184 1,615,779 1,460,089 1,552,210 1,552,210 Total market capitalization $ 2,274,806 $ 2,887,686 $ 2,828,504 $ 2,625,834 $ 2,343,456 $ 2,343,456 Debt / Market capitalization 69.3 % 55.2 % 57.1 % 55.6 % 66.2 % 66.2 % Debt / Gross asset value (1) 65.8 % 65.5 % 66.4 % 63.3 % 65.2 % 65.2 % Debt / Market capitalization including pro-rata share ofjoint ventures 70.2 % 56.2 % 58.1 % 56.6 % 67.1 % 67.1 % Debt Coverage Ratios: Interest coverage ratio 2.1 2.0 1.9 2.1 2.4 2.1 (Adjusted EBITDA from page 6 / interest expense excluding defeasance cost) Debt service coverage ratio 1.8 1.7 1.6 1.7 2.0 1.8 (Adjusted EBITDA / interest expense excluding defeasance cost+ scheduled principal payments) (1) Gross asset value is total assets plus accumulated depreciation Page 8 CONSOLIDATED DEBT SCHEDULE (dollars in thousands) Mortgage Notes Payable: Balloon Mar. 31, Dec. 31, Interest Rates Interest Payment Pmt. Final Fixed Rate 2008 2007 2008 2007 Terms Terms at Maturity Maturity Charlotte Eastland Mall, LLC (n) (o) $ 42,680 $ 42,907 7.84% 7.84% (m) (a) $ 42,302 (g) Morgantown Mall Associates, LP 51,246 51,503 6.89% 6.89% (m) (a) $ 50,823 (g) GM Olathe, LLC (n) (o) 30,000 30,000 4.30% 6.35% (l) (b) $ 30,000 January 12, 2009 Grand Central, LP 46,786 47,001 7.18% 7.18% (a) $ 46,065 February 1, 2009 Johnson City Venture, LLC 38,198 38,323 8.37% 8.37% (a) $ 37,026 June 1, 2010 Polaris Center, LLC 39,833 39,969 8.20% 8.20% (m) (a) $ 38,543 (h) Glimcher Ashland Venture, LLC 24,132 24,273 7.25% 7.25% (a) $ 21,817 November 1, 2011 Dayton Mall Venture, LLC 54,742 54,983 8.27% 8.27% (m) (a) $ 49,864 (i) Glimcher WestShore, LLC 93,200 93,624 5.09% 5.09% (a) $ 84,824 September 9, 2012 PFP Columbus, LLC 139,058 139,692 5.24% 5.24% (a) $ 124,572 April 11, 2013 LC Portland, LLC 130,499 131,069 5.42% 5.42% (m) (a) $ 116,922 (j) JG Elizabeth, LLC 155,379 156,082 4.83% 4.83% (a) $ 135,194 June 8, 2014 MFC Beavercreek, LLC 107,047 107,499 5.45% 5.45% (a) $ 92,762 November 1, 2014 Glimcher SuperMall Venture, LLC 58,387 58,624 7.54% 7.54% (m) (a) $ 49,969 (k) Glimcher Merritt Square, LLC 57,000 57,000 5.35% 5.35% (c) $ 52,914 September 1, 2015 RVM Glimcher, LLC 50,000 50,000 5.65% 5.65% (d) $ 44,931 January 11, 2016 WTM Glimcher, LLC 60,000 60,000 5.90% 5.90% (b) $ 60,000 June 8, 2016 EM Columbus II, LLC 43,000 43,000 5.87% 5.87% (e) $ 38,057 December 11, 2016 Tax Exempt Bonds 19,000 19,000 6.00% 6.00% (f) $ 19,000 November 1, 2028 1,240,187 1,244,549 Other Fair Value Adjustment - Polaris Center, LLC 929 1,036 Fair Value Adjustment - Merritt Square, LLC (1,943 ) (2,009 ) Extinguished Debt - 8,634 (p) Total Mortgage Notes Payable $ 1,239,173 $ 1,252,210 (a) The loan requires monthly payments of principal and interest. (b) The loan requires monthly payments of interest only. (c) The loan requires monthly payments of interest only until October 2010, thereafter principal and interest are required. (d) The loan requires monthly payments of interest only until February 2009, thereafter principal and interest are required. (e) The loan requires monthly payments of interest only until December 2008, thereafter principal and interest are required. (f) The loan requires semi-annual payments of interest. (g) The loan matures in September 2028, with an optional prepayment (without penalty) date on September 11, 2008. (h) The loan matures in June 2030, with an optional prepayment (without penalty) date on June 1, 2010. (i) The loan matures in July 2027, with an optional prepayment (without penalty) date on July 11, 2012. (j) The loan matures in June 2033, with an optional prepayment (without penalty) date on June 11, 2013. (k) The loan matures in September 2029, with an optional prepayment (without penalty) date on February 11, 2015. (l) Interest rate of LIBOR plus 165 basis points fixed through a SWAP agreement at a rate of 4.30% and 6.35% at March 31, 2008and December 31, 2007, respectively. (m) Interest rate escalates after optional prepayment date. (n) Mortgage notes payable associated with properties held-for-sale as of December 31, 2007. (o) Mortgage notes payable associated with properties held-for-sale as of March 31, 2008. (p) Interest rate of7.41% at December 31, 2007. Page 9 CONSOLIDATED DEBT MATURITIES (dollars in thousands) Balance Description 3/31/2008 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017+ Fixed Rate Charlotte Eastland Mall, LLC $ 42,680 $ 42,680 - Morgantown Mall Associates, LP 51,246 51,246 - $140M Protected Credit Facility (a) 140,000 - $ 140,000 - GM Olathe, LLC (a) 30,000 - 30,000 - Grand Central, LP 46,786 651 46,135 - Johnson City Venture, LLC 38,198 371 549 $ 37,278 - Polaris Center, LLC 39,833 410 604 38,819 - Glimcher Ashland Venture, LLC 24,132 430 620 668 $ 22,414 - Dayton Mall Venture, LLC 54,742 727 1,066 1,159 1,260 $ 50,530 - Glimcher WestShore, LLC 93,200 1,278 1,807 1,902 2,003 86,210 - PFP Columbus, LLC 139,058 1,914 2,708 2,855 3,011 3,155 $ 125,415 - LC Portland, LLC 130,499 1,720 2,439 2,577 2,722 2,856 118,185 - JG Elizabeth, LLC 155,379 2,120 2,986 3,135 3,292 3,437 3,629 $ 136,780 - - - MFC Beavercreek, LLC 107,047 1,362 1,933 2,043 2,159 2,265 2,409 94,876 - - - Glimcher SuperMall Venture, LLC 58,387 713 1,037 1,119 1,208 1,292 1,406 1,517 $ 50,095 - - Glimcher Merritt Square, LLC 57,000 - - 185 756 790 843 889 53,537 RVM Glimcher, LLC 50,000 - 566 649 686 719 768 815 863 $ 44,934 - WTM Glimcher, LLC 60,000 - 60,000 - EM Columbus II, LLC 43,000 - 506 537 570 597 641 680 722 38,747 - Tax Exempt Bonds 19,000 - $ 19,000 Total Mortgage Notes and Fixed Rate Notes Payable (b) 1,380,187 105,622 232,956 92,926 40,081 151,851 253,296 235,557 105,217 143,681 19,000 Credit Facility - unhedged portion 198,000 - 198,000 - Total Variable Rate Notes Payable 198,000 - 198,000 - Other Fair Value Adjustment Amortization - Polaris Center, LLC 929 321 428 180 - Fair Value Adjustment Amortization - Glimcher Merritt Square, LLC (1,943 ) (198 ) (264 ) (264 ) (264 ) (264 ) (264 ) (264 ) (161 ) Total Debt $ 1,577,173 $ 105,745 $ 431,120 $ 92,842 $ 39,817 $ 151,587 $ 253,032 $ 235,293 $ 105,056 $ 143,681 $ 19,000 (a) Interest rates are fixed through various interest rate swap agreements (b) Weighted Average interest rate for the fixed rate mortgage debt was 6.1% as of March 31, 2008 with a weighted average maturity of 5.1 years. Page 10 JOINT VENTURE DEBT MATURITIES (dollars in thousands) Interest Rate Loan Final Balance Description 3/31/2008 Terms Maturity 3/31/2008 2008 2009 Total Joint Venture Mortgages Puente Hills Mall, LLC 5.20% (a) June 1, 2008 $ 85,496 $ 85,496 $ - Puente Hills Mall, LLCFair Value Adjustment (32 ) (32 ) - Puente Hills Mall, LLCDebt at Fair Value 85,464 85,464 - Tulsa Promenade , LLC 6.52% (b) March 14, 2009 35,000 - 35,000 Surprise Peripheral Venture, LLC 4.87% (c) October 1, 2009 2,837 2,837 Kierland Crossing, LLC N/A (d) May 29, 2011 - - - Total Joint Venture Mortgages $ 123,301 $ 85,464 $ 37,837 Joint Venture Debt (Pro Rata Share) $ 64,060 $ 44,441 $ 19,619 (a) Interest rate is fixed, loan requires monthly payments of principal and interest. (b) Interest rate of LIBOR plus 135 basis points, loan requires monthly payments of interest only. The interest rate is fixed with a swap. (c) Interest rate of LIBOR plus 175 basis points, loan requires monthly payments of interest only. (d) The construction loan for Scottsdale Quarter bears interest at LIBOR plus 150 basis points and requires payments of interest only. Page 11 OCCUPANCY STATISTICS Portfolio Occupancy Statistics Portfolio occupancy statistics by property type are summarized below: Occupancy (1) 3/31/2008 12/31/2007 9/30/2007 6/30/2007 3/31/2007 Wholly-owned Malls: Mall Anchors 97.5% 97.2% 94.1% 95.1% 93.6% Mall Stores 90.9% 92.9% 91.6% 90.5% 89.2% Total Consolidated Mall Portfolio 95.0% 95.6% 93.2% 93.5% 92.0% Mall Portfolio including Joint Ventures: Mall Anchors 97.5% 97.3% 94.6% 95.4% 94.1% Mall Stores 90.8% 92.7% 91.3% 90.3% 89.1% Total Mall Portfolio 95.0% 95.6% 93.4% 93.6% 92.3% Core Mall Portfolio (2) Mall Anchors 97.7% 97.7% 96.4% 96.8% 96.6% Mall Stores 92.8% 94.4% 93.5% 91.8% 92.7% Total Mall Portfolio 95.9% 96.5% 95.4% 95.0% 95.2% (1) Occupied space is defined as any space where a tenant is occupying the space or paying rent at the dateindicated, excluding all tenants with leases having an initial term of less than one year. (2) Comparable malls including joint ventures and excluding malls held-for-sale and malls acquired within the last 12 months. Page 12 LEASING RESULTS AND RE-LEASING SPREADS Permanent Leasing Activity (wholly owned and joint venture properties) The following table summarizes the new and rollover lease activity by type for the three months ended March 31, 2008: GLA Analysis Average Annualized Base Rents New Rollover New Rollover Portfolio Property Type Leases Leases Total Leases Leases Total Average Mall Anchors 234,897 50,000 284,897 $ 3.02 $ 10.00 $ 4.25 $ 6.59 Mall Stores 123,978 171,103 295,081 $ 37.04 $ 25.94 $ 31.31 $ 26.18 The following table summarizes the new and rollover lease activity and the comparative prior rents for the threemonths ended March 31, 2008 for only those leases where the space was occupied in the previous 24 months: GLA Analysis Average Annualized Base Rents Percent New Rollover New Prior Rollover Prior Total Total Prior Change in Property Type Leases Leases Total Leases Tenants Leases Rent New/Rollover Tenants/Rent Base Rent Three months ended March 31, 2008 Mall Anchors - 50,000 50,000 $ - $ - $ 10.00 $ 10.00 $ 10.00 $ 10.00 0% Mall Stores 26,261 116,758 143,019 $ 25.01 $ 14.48 $ 25.72 $ 24.47 $ 25.59 $ 22.64 13% Page 13 CORE SAME MALL PORTFOLIO STATISTICS BY ASSET CATEGORY HELD FOR INVESTMENT as of March 31, 2008 Property Location MSA Ranking Total GLA Avg. Mall Store Sales PSF (1) Mar 2008 Avg. Mall Store Sales PSF (1) Mar 2007 Mall Store Occupancy 3/31/2008 Mall Store Occupancy 03/31/2007 % of Mall Portfolio NOI (2) MARKET DOMINANT Jersey Gardens Elizabeth, NJ 1 1,304,590 Lloyd Center Portland, OR 24 1,444,015 Mall at Fairfield Commons Dayton, OH 58 1,138,148 Mall at Johnson City Johnson City, TN >100 507,490 Polaris Fashion Place Columbus, OH 31 1,410,159 Weberstown Mall Stockton, CA 78 858,722 WestShore Plaza Tampa, FL 21 1,062,547 7,725,671 $ 437 $ 440 95.7% 96.2% 56% Property Location MSA Ranking Total GLA Avg. Mall Store Sales PSF (1) Mar 2008 Avg. Mall Store Sales PSF (1) Mar 2007 Mall Store Occupancy 3/31/2008 Mall Store Occupancy 03/31/2007 % of Mall Portfolio NOI (2) TRADE AREA DOMINANT Ashland Town Center Ashland, KY >100 321,888 Colonial Park Mall Harrisburg, PA 67 743,668 Dayton Mall Dayton, OH 58 1,417,912 Eastland Mall(OH) Columbus, OH 31 786,163 Grand Central Mall Parkersburg, WV >100 909,628 Indian Mound Mall Columbus, OH 31 557,358 Morgantown Mall Morgantown, WV >100 558,122 New Towne Mall New Philadelphia, OH >100 513,454 Northtown Mall Minneapolis, MN 15 677,179 Puente Hills Mall (3) Los Angeles, CA 2 1,187,631 River Valley Mall Columbus, OH 31 581,031 Supermall of the Great NW Seattle, WA 13 943,244 Tulsa Promenade (3) Tulsa, OK 55 926,306 10,123,584 $ 296 $ 311 90.3% 89.8% 44% TOTAL COMPARABLE CORE MALLS - HELD FOR INVESTMENT 17,849,255 $ 363 $ 370 92.8% 92.7% 100% (1) Sales for in-line stores with less than 10,000 square feet. (2) Based on net operating income for the three months ended March 31, 2008. (3) Company has a 52% ownership interest in this Mall through a joint venture Page 14 MALL PORTFOLIO STATISTICS MALL ASSETS INCLUDING ASSETS HELD FOR SALE AND NEWLY ACQUIRED MALLS as of March 31, 2008 Property Location MSA Ranking Total GLA Avg. Mall Store Sales PSF (1) Mar 2008 Avg. Mall Store Sales PSF (1) Mar 2007 Mall Store Occupancy 3/31/2008 Mall Store Occupancy 03/31/2007 TOTAL COMPARABLE CORE MALLS - HELD FOR INVESTMENT (from page 14) 17,849,255 $ 363 $ 370 92.8% 92.7% ASSETS HELD FOR SALE AND NON COMPARABLE Almeda Mall (2) Houston, TX 7 n/a Eastland Mall(NC) Charlotte, NC 34 1,060,781 Great Mall of the Great Plains Kansas City, KS 26 782,635 Merritt Square Mall (3) Merritt Island, FL 25 872,660 Montgomery Mall (2) Montgomery, AL >100 n/a Northwest Mall (2) Houston, TX 7 n/a University Mall (2) Tampa, FL 21 n/a 2,716,076 $ 250 $ 282 78.1% 76.0% TOTAL MALLS ASSETS INCLUDING ASSETS HELD FOR SALE 20,565,331 $ 354 $ 355 90.8% 89.1% (1) Sales for in-line stores with less than 10,000 square feet. (2) Mall was sold in 2007 (3) Mall acquired in October 2007. Page 15 SUMMARY OF SIGNIFICANT TENANTS As of March 31, 2008 Tenants Representing > 1.0% of Total Portfolio Annualized Minimum Rent % of Total Annualized Annualized Number of GLA of Minimum Minimum Tenant Name Stores Stores Rent Rent Gap, Inc. 29 419,949 $ 6,644,592 3.1% Foot Locker, Inc. 48 194,986 4,671,612 2.2% Sterling, Inc. 37 67,197 4,376,093 2.0% AMC Theater 2 148,344 4,189,000 2.0% Limited Brands, Inc. 40 171,045 4,173,962 1.9% Burlington Coat Factory 7 554,839 3,813,612 1.8% Steve & Barry's 11 474,154 3,707,531 1.7% JCPenney Company, Inc. 18 1,808,213 3,462,524 1.6% Sears Holding Corporation 23 2,786,864 3,391,221 1.6% Belks 7 706,730 2,936,344 1.4% Zales Corporation 37 33,659 2,830,480 1.3% Luxottica Group 34 83,186 2,635,485 1.2% American Eagle Outfitters 20 109,856 2,625,687 1.2% Genesco, Inc. 44 64,647 2,481,935 1.2% Saks Incorporated 4 229,843 2,430,954 1.1% Finish Line, Inc. 23 125,746 2,185,742 1.0% Total tenants representing > 1.0% 384 7,979,258 $ 56,556,774 26.3% Note:Information includes wholly-owned and joint venture properties. Page 16 TOP 10 REGIONAL MALL TENANTS As of March 31, 2008 Mall Stores (ranked by percent of total minimum mall rents) % of Total Annualized Annualized Number of GLA of Minimum Minimum Tenant Name Stores Stores Rents Mall Rents Foot Locker, Inc. 48 194,986 $ 4,671,612 2.3% Sterling, Inc. 36 61,417 $ 4,289,853 2.1% Limited Brands, Inc. 40 171,045 $ 4,173,962 2.0% Gap, Inc. 23 254,476 $ 4,147,043 2.0% Zales Corporation 37 33,659 $ 2,830,480 1.4% Luxottica Group 34 83,186 $ 2,635,485 1.3% American Eagle Outfitters 20 109,856 $ 2,625,687 1.3% Genesco, Inc. 44 64,647 $ 2,481,935 1.2% Finish Line, Inc. 23 125,746 $ 2,185,742 1.1% Claire's Boutique 34 46,120 $ 2,050,263 1.0% Mall Anchors (ranked by total GLA) Annualized Number of GLA of Minimum % of Total Tenant Name Stores Stores Rents Mall GLA Sears Holding Corporation 18 2,504,881 $ 1,763,810 12.2% JC Penney Company, Inc. 15 1,754,559 $ 3,344,178 8.5% Macy's, Inc. 9 1,693,944 $ 255,000 8.2% Bon-Ton Department Stores, Inc. 9 865,250 $ 1,968,912 4.2% Belks 7 706,730 $ 2,936,344 3.4% Dillard's 4 681,925 $ - 3.3% Burlington Coat Factory 7 554,839 $ 3,813,612 2.7% Steve & Barry's 10 459,083 $ 3,466,395 2.2% Saks Incorporated 3 228,156 $ 2,360,100 1.1% Boscov's 1 182,609 $ - 0.9% Note:Information includes wholly-owned and joint venture properties. Page 17 LEASE EXPIRATION SCHEDULE As of March 31, 2008 Mall Portfolio Percent of Anchor Store Percent of Anchor Store Total Occupied Annualized Annualized Annualized Square Square Square GLA Anchor Store Total Base Rents/ Base Rents/ Base Rents Lease Number Feet Feet Feet Represented Annualized Annualized Annualized Square Square Represented Expiration of of GLA of GLA of GLA by Expiring Base Rents Base Rents Base Rents Foot Foot by Expiring Year Leases Expiring Expiring Expiring Leases Expiring Expiring Expiring Expiring (1) Expiring (1) Leases 2008 428 95,597 876,500 972,097 5.0% $ 657,882 $ 18,023,596 $ 18,681,478 $ 6.88 $ 24.09 9.1% 2009 441 770,491 1,142,896 1,913,387 9.8% 3,353,715 22,312,860 25,666,575 $ 6.01 $ 23.23 12.5% 2010 340 1,097,898 930,598 2,028,496 10.4% 7,794,963 22,388,699 30,183,662 $ 7.69 $ 27.90 14.7% 2011 300 1,872,694 735,889 2,608,583 13.4% 8,031,611 22,312,390 30,344,001 $ 5.04 $ 32.46 14.8% 2012 216 948,094 606,483 1,554,577 8.0% 3,607,092 17,472,580 21,079,672 $ 4.71 $ 30.27 10.3% Thereafter 718 7,810,606 2,650,695 10,461,301 53.4% 24,286,863 55,364,644 79,651,507 $ 7.56 $ 24.55 38.6% 2,443 12,595,380 6,943,061 19,538,441 100.0% $ 47,732,126 $ 157,874,769 $ 205,606,895 $ 6.59 $ 26.18 100.0% Community Center Portfolio Percent of Anchor Store Percent of Anchor Store Total Occupied Annualized Annualized Annualized Square Square Square GLA Anchor Store Total Base Rents/ Base Rents/ Base Rents Lease Number Feet Feet Feet Represented Annualized Annualized Annualized Square Square Represented Expiration of of GLA of GLA of GLA by Expiring Base Rents Base Rents Base Rents Foot Foot by Expiring Year Leases Expiring Expiring Expiring Leases Expiring Expiring Expiring Expiring (1) Expiring (1) Leases 2008 6 - 16,117 16,117 1.9% $ - $ 214,633 $ 214,633 $ - $ 13.32 2.4% 2009 17 30,000 52,950 82,950 9.6% 270,000 860,194 1,130,194 $ 9.00 $ 17.40 12.7% 2010 18 70,850 80,501 151,351 17.6% 763,751 1,436,639 2,200,390 $ 10.78 $ 19.55 24.8% 2011 2 - 6,100 6,100 0.7% - 67,000 67,000 $ - $ 10.98 0.8% 2012 4 - 9,792 9,792 1.1% - 277,392 277,392 $ - $ 28.33 3.1% Thereafter 21 545,072 50,166 595,238 69.1% 4,285,427 693,000 4,978,427 $ 7.86 $ 17.08 56.2% 68 645,922 215,626 861,548 100.0% $ 5,319,178 $ 3,548,858 $ 8,868,036 $ 8.24 $ 18.15 100.0% (1) The base rents per square foot calculation excludes outlot and ground leases that do not pay rents or pay nominal amounts for rents. Note:Information includes wholly-owned (including assets held-for-sale) and joint venture properties. Page 18 CAPITAL EXPENDITURES (dollars in thousands) Three months ended Mar 31, 2008 Three months ended Mar 31, 2007 Consolidated Joint Venture Consolidated Joint Venture Properties Proportionate Properties Proportionate 2008 Share Total 2007 Share Total New developments $ 88 $ 8,014 $ 8,102 $ 138 $ 1,078 $ 1,216 Redevelopment projects $ 10,993 $ 74 $ 11,067 $ 5,769 $ 124 $ 5,893 Renovation with no incremental GLA $ 15 $ 29 $ 44 $ 8,200 $ 2,947 $ 11,147 Property Capital Expenditures: Tenant improvements and tenant allowances: Anchor stores $ 686 $ - $ 686 $ 193 $ - $ 193 Non-anchor stores 1,913 256 2,169 3,897 6 3,903 Operational capital expenditures 923 - 923 774 40 814 Total Property Capital Expenditures $ 3,522 $ 256 $ 3,778 $ 4,864 $ 46 $ 4,910 Page 19 DEVELOPMENT AND REDEVELOPMENT ACTIVITY (dollars in thousands) Project Description Total Project Cost (1) Ownership % Pro rata Project Cost Pro rata Project Costs Incurred thru 03/31/2008 (1) Opening Date Project Initial Yield PROPERTY DEVELOPMENTS: Scottsdale Quarter Development of new retail/office $ 250,000 50% $ 125,000 $ 12,423 Phase 1 Q1-2009 through Q4-2009 8% Scottsdale, Arizona 650,000 square feet lifestyle center PROPERTY REDEVELOPMENT: Polaris Fashion Place Lifestyle Expansion $ 48,162 100% $ 48,162 $ 15,358 Q4-2008 through Q4-2009 8% Columbus, Ohio TotalDevelopment and Redevlopment $ 298,162 $ 173,162 $ 27,781 (1) Project costs exclude the allocation of internal costs such as labor, interest and taxes. Note: Anticipated opening date, estimated project costs and project yield are subject to adjustment as a result of changes (some of which are not under the direct control of the company)that are inherent in the development process. Page
